Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered August 25, 2003, convicting him of assault in the second degree and criminal possession of a *679weapon in the third degree, upon a jury verdict, and imposing sentence, and (2) an amended sentence of the sainé court imposed November 13, 2003.
Ordered that the judgment and the amended sentence are affirmed.
The defendant’s contention concerning the trial court’s charge on the issue of justification is unpreserved for appellate review, and we decline to review this issue in the exercise of our interest of justice jurisdiction (see People v Holmes, 12 AD3d 532 [2004]; cf. People v Feuer, 11 AD3d 633 [2004]).
The defendant’s remaining contention is without merit. Luciano, J.P., Crane, Fisher and Lifson, JJ., concur.